Citation Nr: 1203904	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-43 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation for neurological disability of the right lower extremity due to VA surgery and treatment in December 2006, to include as pursuant to 38 U.S.C.A. § 1151 as well as due to service-connected disability.  

2.  Entitlement to an increased evaluation for residuals of a right ankle avulsion fracture, currently rated as 30 percent disabling.  

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the right foot.  

4.  Entitlement to automobile adaptive equipment, based on the criteria for entitlement to an automobile or other conveyance and basic entitlement to necessary adaptive equipment, claimed as due to loss of use of the right the right foot. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 1946.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from three rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, as follows.  In a July 2007 rating decision the RO denied entitlement to special monthly compensation based on loss of use of the right lower extremity, and denied entitlement to a rating in excess of 30 percent for residuals of an avulsion fracture of the right ankle.  (2) By letter dated in June 2008, the RO denied entitlement to an automobile or other conveyance and adaptive equipment (although the Veteran's claim and appeal are for entitlement to adaptive equipment only, but based on loss of use of the right foot, which is a sufficient criterion for the greater benefit of an automobile and adaptive equipment, see 38 U.S.C.A. § 3902 and 38 C.F.R. § 3.808(a)).  Finally, in a December 2008 rating decision, the RO readjudicated and denied the claim for a rating in excess of 30 percent for residuals of a right ankle avulsion fracture, after having received additional argument in October 2007 and pertinent evidence in January and February 2008, within one year of the July 2007 denial of the same claim (see 38 C.F.R. § 3.156(b) -- new and material evidence received within appeal period for pending claim will be considered as having been filed in connection with pending claim); denied entitlement to a TDIU; and denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for neurological disability of the right lower extremity due to VA surgery and treatment.  

In June 2010, the case was remanded to the agency of original jurisdiction (AOJ) and following recertification to the Board in July 2011, the matter pertaining to compensation pursuant to 38 U.S.C.A. § 1151 for neurological disability of the right lower extremity due to VA surgery and treatment in December 2006 was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  The November 2011 VHA opinion has been associated with the claims file.  

The Board notes that while the Veteran asserts entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right lower extremity in association with VA treatment, the record raises the issue of secondary service connection for neurologic impairment in the right lower extremity resulting in weakness and right foot drop.  VA must consider all theories of entitlement raised by the record.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  As such, the issue is reflected on the title page.  

The issues of entitlement to an increased rating for service-connected residuals of a right ankle avulsion fracture, a TDIU, entitlement to automobile adaptive equipment and SMC based on loss of use of the right foot being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, neurologic impairment in the right lower extremity resulting in weakness and right foot drop is related to service-connected residuals of a right ankle avulsion fracture.  

2.  Consideration of the Veteran's neurologic impairment of the right lower extremity claim under the provisions of 38 U.S.C.A. § 1151 is moot.  


CONCLUSIONS OF LAW

1.  Right lower extremity weakness and right foot drop is proximately due to service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011). 

2.  As service connection for neurologic impairment of the right lower extremity resulting in weakness and right foot drop secondary to service-connected residuals of a right ankle avulsion fracture has been granted in this decision, there remains no justiciable case or controversy as to entitlement to such under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In this decision, the Board grants service connection for neurologic impairment in the right lower extremity resulting in right foot drop secondary to service-connected residuals of a right ankle avulsion fracture.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the issue is whether neurologic impairment in the right lower extremity is attributable to service-connected disability.  Having reviewed the evidence, the Board finds service connection is warranted for right lower extremity neurologic impairment resulting in weakness and right foot drop secondary to service-connected residuals of a right ankle avulsion fracture.  

In this regard, the November 2011 VHA medical expert concluded that, based on magnetic resonance imaging (MRI) showing severe L4-5 stenosis and electromyography (EMG) showing acute tibialis anterior denervation, as well as the temporal sequence and localization, the Veteran's right leg weakness and right foot drop are more than likely related to a combination of the service-connected residuals of a right ankle avulsion fracture and nonservice-connected L4 nerve root dysfunction.  Thus, a finding in favor of service connection for right lower extremity weakness and right foot drop secondary to service-connected disability is supportable.  

The Board notes that while a December 2008 VA opinion attributes right foot drop to lumbar spine surgery in December 2006, noting no right foot drop prior to the surgery, the VHA opinion notes that, prior to the December 2006 VA surgery, "[t]here was some 'foot drop' - ankle dorsiflexion weakness - as well as plantar flexion weakness according to most of the examinations."  Further diminishing the probative value of the December 2008 opinion is the self-reported lack of expertise of the medical professional, while the VHA medical expert specifically stated that although foot drop and increased weakness can be the result of nerve root damage due to the degenerative disease present and adherence of tissues in this type of surgery, such did not occur in this Veteran's case and that a dural tear alone would not cause weakness.  

The VHA opinion further notes that had there been damage during surgery, the deficit would have been immediate, and that results of MRI since the surgery exclude such a finding.  In addition, and while right foot drop was attributed to the Veteran's known cerebrovascular disease in VA opinions dated in November 2010 and December 2010, the conclusion in the VHA opinion to the effect that increased disability/weakness began in 2007 is supported by the Veteran's report of having not experienced relevant symptoms until two months after the December 2006 surgery as noted in March 2007.  

In addition, the VHA opinion states that the most likely localization accounting for the Veteran's right leg weakness and atrophy (below the knee) is the sciatic nerve in the posterior thigh, distant from the site of the back surgery, as it is distal to where the sciatic nerve gives branches to innervate the hamstring muscles (knee flexion), and before the sciatic nerve divides into the peroneal and tibial nerves that innervate the front (ankle dorsiflexion and eversion) and back (plantar flexion and inversion) of the leg, respectively.  Given the profound weakness and atrophy in the leg coupled with a preserved hamstring, S1 more than L5 and S2 also via the sciatic nerve, and sciatic nerve dysfunction in the posterior thigh consistent with the pain localization the Veteran described in March 2007, the VHA medical expert reasoned that it is much less likely that the multiple nerve roots involved in the back surgery are the source of the Veteran's right foot drop.  Rather, right lower extremity weakness and right foot drop are more likely attributable to the sciatic nerve in the thigh, and as noted above, to some degree attributable to service-connected residuals of a right ankle avulsion fracture, as well.  

In this case, the Board has accorded more probative value to the November 2011 VHA medical expert opinion, which reflects a review of the claims file in conjunction with the opinion, and the opinion is supported by objective findings and based on sound medical principles.  Affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection is warranted for right lower extremity weakness and right foot drop are secondary to service-connected residuals of a right ankle avulsion fracture.  

II.  Right Foot Drop Under 38 U.S.C.A. § 1151.  

Title 38, United States Code, Section 1151 provides that where a Veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  See 38 C.F.R. § 3.361 (2011); see also Anderson v. Principi, 18 Vet. App. 371, 376 (2004); Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  

As discussed in detail above, the Board has granted service connection for neurologic impairment of the right lower extremity resulting in weakness and right foot drop.  As such, consideration of the Veteran's claim under the provisions of 38 U.S.C.A. § 1151 is moot.  Accordingly, the Veteran's claim under this theory of entitlement is dismissed. 


ORDER

Service connection of neurologic impairment of the right lower extremity resulting in right foot drop secondary to service-connected residuals of a right ankle avulsion fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for neurologic impairment of the right lower extremity is dismissed.  




REMAND

In the decision above, the Board granted service connection for a right foot drop.  Because the claims for special monthly compensation and for entitlement to automobile adaptive equipment, based on the criteria for entitlement to an automobile or other conveyance and basic entitlement to necessary adaptive equipment are based on loss of use of the right foot, the newly service-connected disability rating could impact the special monthly compensation claim and the claim of entitlement to automobile adaptive equipment, based on the criteria for entitlement to an automobile or other conveyance and basic entitlement to necessary adaptive equipment and thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   Thus, a determination regarding the special monthly compensation claim and the claim of entitlement to automobile adaptive equipment, based on the criteria for entitlement to an automobile or other conveyance and basic entitlement to necessary adaptive equipment due to loss of use of the right foot must be adjudicated in connection with the determination of the initial rating assigned for the newly service-connected right foot drop.  

In addition, given the applicable criteria for evaluating the disabilities of an extremity and subject to 38 C.F.R. § 4.68, the Board finds that the increased rating claim for service-connected residuals of a right ankle avulsion fracture must be deferred, pending the assignment of the initial rating for the newly service-connected right foot drop.  See e.g. 38 C.F.R. §§ 4.68, 4.71a, 4.124a, Diagnostic Codes 5165, 5270, 8520 (2011); see also Harris.  

Likewise, the Board finds that the TDIU claim may not be decided at this time because it too is inextricably intertwined with the initial rating assigned for the newly service-connected right foot drop.  That is, if after obtaining additional medical information in regard to the above newly service-connected neurologic impairment of the right lower extremity resulting in right foot drop and/or the evaluation of the service-connected residuals of a right ankle avulsion fracture, the Veteran's disabilities might satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011).  In other words, to provide an appellate decision on the TDIU claim would be, at this point, premature.  Harris.  Hence, a decision in regard to the TDIU claim is deferred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements describing fully the various symptoms resulting from his service-connected right ankle disability and the impact of these symptoms on his ability or inability to operate a motor vehicle and to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After associating any pertinent outstanding records with the claims folder, afford the Veteran a VA examination to assess the nature, extent and severity of his right ankle disability as well as his ability to work and operate a motor vehicle.  All necessary tests should be conducted and all findings and conclusions should be reported in detail.

As to his TDIU claim, following the assignment of a disability rating for right foot drop for which service connection was granted in the decision above, the examiner must opine as to the whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner must also state whether the Veteran has any of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  Finally, the examiner must state whether the Veteran has service-connected ankylosis of one or both knees or one or both hips.  

4.  After assigning a disability rating and effective date for the Veteran's right foot drop, readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


